UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                        No. 98-4034

DANIEL LEE GOLDNER,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Salisbury.
Frank W. Bullock, Jr., Chief District Judge.
(CR-95-318)

Submitted: June 30, 1998

Decided: August 5, 1998

Before WILKINS and WILLIAMS, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Daniel Lee Goldner was convicted of conspiracy to pass counter-
feit federal reserve notes, in violation of 18 U.S.C.A. § 371 (West
1996 & Supp. 1998), and passing counterfeit federal reserve notes, in
violation of 18 U.S.C.A. §§ 472 (West 1976 & Supp. 1998) & 2
(West 1969). On August 22, 1995, he was sentenced in the United
States District Court for the Northern District of Ohio to three months
imprisonment, to be followed by two years of supervised release.
Jurisdiction in Goldner's case was transferred to the United States
District Court for the Middle District of North Carolina in December
1995.

On September 23, 1997, Goldner's probation officer filed a petition
alleging that Goldner had violated several conditions of his super-
vised release. Goldner was arrested on October 8, 1997, and brought
before a United States magistrate judge for an initial appearance.
Eight days later, the magistrate judge conducted a detention hearing
and initial supervised release hearing. The magistrate judge found
probable cause to believe Goldner had committed the offenses alleged
in the petition and that it was unlikely that Goldner would comply
with the conditions of release. Therefore, the magistrate judge ordered
that Goldner be detained pending a final hearing on the alleged viola-
tions.

On November 24, 1997, Goldner appeared before the district court
for a final hearing on the alleged violations. The court revoked Gold-
ner's supervised release and sentenced him to five months imprison-
ment. Goldner appeals that revocation and the resulting five month
sentence. His attorney has filed a brief in accordance with Anders v.
California,1 raising two issues but stating that in his view, there are
_________________________________________________________________
1 386 U.S. 738 (1967).

                    2
no meritorious issues for appeal. Goldner has been informed of his
right to file a pro se supplemental brief but has not done so. We find
the claims raised by counsel to be without merit and, after a review
of the record, we affirm the conviction and sentence.

First, Goldner contends that the district court failed to afford him
a preliminary hearing under Federal Rule of Criminal Procedure
32.1(a)(1), and therefore, lacked jurisdiction to revoke his supervised
release. We disagree. As the record clearly demonstrates, Goldner
appeared before a magistrate judge for an initial appearance the very
day he was arrested. He appeared before the magistrate judge again
eight days later for a hearing on the Government's motion for deten-
tion and for an initial supervised release violation hearing. At this lat-
ter hearing, the magistrate judge found probable cause to believe that
Goldner had committed the offense charged in the revocation petition
and that it was unlikely that Goldner would comply with the condi-
tions of release. Consequently, the magistrate judge ordered that
Goldner be detained. Therefore, we find no facts in the record which
support Goldner's contention that he was not afforded a preliminary
hearing as required under Fed. R. Crim. P. 32.1(a)(1).

Second, because the final hearing at which Goldner's supervised
release was revoked was held thirty-eight days after his term of super-
vised release had expired, Goldner contends that the district court no
longer had jurisdiction to revoke his supervised release. We specifi-
cally addressed this issue in United States v. Barton,2 and held that
"courts retain jurisdiction to hold hearings related to revocation of
supervised release for a reasonable period after the term of release
expires when a petition charging a violation of the conditions of
supervised release is filed during the period of supervised release."3
In the instant case, the violation petition was timely filed during the
supervised release period, and Goldner's final hearing occurred
within a reasonable period, after his term of release expired. There-
fore, we find Goldner's argument to be without merit.

In accordance with Anders, we have examined the entire record in
_________________________________________________________________
2 26 F.3d 490 (4th Cir. 1994).

3 Barton, 26 F.3d at 491.

                     3
this case and find no reversible error. We therefore affirm the revoca-
tion and sentence. Additionally, we deny Goldner's counsel's motion
to withdraw. This court requires that counsel inform his client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this court for leave to withdraw from representation.
Counsel's motion must state that a copy thereof was served on the cli-
ent.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the record and briefs, and oral argu-
ment would not aid in the decisional process.

AFFIRMED

                    4